Affirmed and Memorandum Opinion filed August 22, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00010-CV

                     EDWARD LEE ABRAM, Appellant
                                       V.

             JOHN JAMES, IN HIS INDIVIDUAL CAPACITY,
               AND BIG JOHN TRUCKING, LLC, Appellees

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-20867

                 MEMORANDUM OPINION

      Appellant, Edward Lee Abram, appeals a summary judgment in favor of
appellees, John James, in his Individual Capacity, and Big John Trucking, LLC, in
appellant’s suit for breach of contract, breach of bailment, and conversion. We
affirm.
                                      I. BACKGROUND

         On April 5, 2011, appellant sued appellees based on the following
allegations: in February 2003, appellant leased a space on appellee James’s 18-
wheeler parking yard; appellant placed a storage container, holding his personal
property, on the space; and on April 6, 2008, appellant went to the lot and was
informed the container had been repossessed a few days earlier by a third-party. In
his live pleading, appellant alleged claims against appellees for breach of an oral
contract, breach of bailment, and conversion.         Appellant also added Carrier
Corporation d/b/a Refrigerated Container Services, the party who allegedly
repossessed the container, as a defendant. Appellees filed a counterclaim for
unpaid rent.

         Appellees filed a traditional motion for summary judgment. On December
20, 2011, the trial court signed an order granting the motion and dismissing all
claims against appellees. The trial court signed a separate order granting a motion
for summary judgment filed by Carrier Corporation. Appellees then non-suited
their counterclaims. On appeal, appellant challenges only the summary judgment
in favor of appellees.

                                    II. ANALYSIS

         Appellant, who has appeared pro se in the trial court and on appeal, filed a
brief that failed to substantially comply with the Texas Rules of Appellate
Procedure. Our court struck the brief and ordered appellant to file an amended
brief.    Appellant’s amended brief also fails to substantially comply with the
briefing rules. Although appellant includes an Index of Authorities listing some
cases, he fails to cite these cases, or any authorities, in the body of his brief to
demonstrate how they support his contentions.         See Tex. R. App. P. 38.1(i).
Additionally, appellant fails to provide record references. See id. 38.1(g), (i). A
                                           2
significant portion of the brief consists of appellant’s pasting items from the
record, such as discovery requests and exhibits, into the body of the brief.1

         Nevertheless, we have reviewed the brief and attempted to discern
appellant’s complaints. Even under a liberal construction of the brief, appellant
fails to challenge all grounds on which appellees moved for summary judgment.
When a movant asserts multiple grounds for summary judgment and the trial court
does not specify in the order the ground on which summary judgment was granted,
the appellant must challenge all independent grounds on appeal.                        See Star–
Telegram, Inc. v. Doe, 915 S.W.2d 471, 473 (Tex. 1995); Lewis v. Adams, 979
S.W.2d 831, 833 (Tex. App.—Houston [14th Dist.] 1998, no pet.); Fields v. City of
Texas City, 864 S.W.2d 66, 68 (Tex. App.—Houston [14th Dist.] 1993, writ
denied). If the appellant fails to challenge all grounds, the appellate court must
uphold the summary judgment. Lewis, 979 S.W.2d at 833; see Fields, 864 S.W.2d
at 68.

         Appellees moved for summary judgment on the following grounds: (1)
appellant’s claims for breach of contract and breach of bailment should be
considered conversion claims and thus all claims are barred by the two-year statute
of limitations; (2) there was no bailment; and (3) appellees did not breach a
contract.2

         1
         A pro se litigant is held to the same standards as a licensed attorney and must comply
with all applicable rules of procedure, including appellate rules; otherwise, a pro se litigant
would benefit from an unfair advantage over parties who are represented by counsel. See
Mansfield State Bank v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978); Canton–Carter v. Baylor Coll.
of Med., 271 S.W.3d 928, 930 (Tex. App.—Houston [14th Dist.] 2008, no pet.).
         2
         Only appellee James, and not appellee Big John Trucking, LLC, is expressly shown as a
movant in the motion for summary judgment, although both were named as defendants in
appellant’s live petition. However, in the petition, appellant treated these appellees as one party,
referring to them collectively as “Defendant” throughout much of the petition and asserting the
same claims against each of them. In his summary-judgment response, appellant referred to the
motion as though it were filed by both appellees. In its order, the trial court referred to the
                                                 3
       In his stated appellate issues, appellant contends (1) “Appellant cites legal
authorities to support Request For the Appellees Admissions, Disclosures,
Interrogator, Production and Inspections reversal”; (2) “A Trial court order should
not be affirmed On said grounds in this Summary Judgment Motion”; and (3)
“Appellant did comply with TRAP Rule 38.” Appellant fails to present any issue
or argument in his brief attacking summary judgment on the statute-of-limitations
ground. See San Saba Energy, L.P. v. Crawford, 171 S.W.3d 323, 338 (Tex.
App.—Houston [14th Dist.] 2005, no pet.) (concluding that, to adequately brief an
appellate contention, the appellant must present some specific argument and
analysis showing that the record and the law support the contention). Appellant
does not challenge the assertion in appellees’ motion for summary judgment that
all claims should be considered conversion claims for purposes of applying the
statute of limitations; appellant does not mention the statute of limitations in his
brief. Accordingly, we must uphold the summary judgment on that ground.

       We affirm the trial court’s judgment.



                                           /s/       John Donovan
                                                     Justice

Panel consists of Justices Frost, Jamison, and Donovan.




motion of “Defendants,” in the plural, and dismissed the claims against both appellees.
Regardless, even if we do not construe the motion as addressing the claims against both
appellees, appellant does not contend the trial court granted more relief than requested in the
motion by granting summary judgment for Big John Trucking, LLC. Instead, appellant advances
the same arguments relative to both appellees. Therefore, appellant has waived any such
contention. See Sonic Sys Int’l, Inc. v. Croix, 278 S.W.3d 377, 384 (Tex. App.—Houston [14th
Dist.] 2008, pet. denied).

                                                 4